Case 2:85-cv-04544-DMG-AGR Document 689 Filed 09/27/19 Page 1 of 4 Page ID #:33638



     1   CENTER FOR HUMAN RIGHTS &
     2   CONSTITUTIONAL LAW
         Peter A. Schey (Cal. Bar No. 58232)
     3   Carlos Holguín (Cal. Bar No. 90754)
     4   Rachel Leach (D.C. Bar No. 1047683)
         256 South Occidental Boulevard
     5   Los Angeles, CA 90057
     6   Telephone: (213) 388-8693
         Facsimile: (213) 386-9484
     7   Email:pschey@centerforhumanrights.org
     8         crholguin@centerforhumanrights.org
               rleach@centerforhumanrights.org
     9
         Listing continues on next page
    10
         Attorneys for Plaintiffs
    11
    12
                                UNITED STATES DISTRICT COURT
    13
                               CENTRAL DISTRICT OF CALIFORNIA
    14
                                          WESTERN DIVISION
    15
    16
         Jenny Lisette Flores., et al.,             Case No. CV 85-4544-DMG-AGRx
    17
    18                    Plaintiffs,               JOINT STATUS REPORT

    19         v.                                   Hearing: October 11, 2019 9:30am
    20   William Barr, Attorney General of the      [HON. DOLLY M. GEE]
    21   United States, et al.,

    22                    Defendants.
    23
    24
    25
    26
    27
    28

                                                                           JOINT STATUS REPORT
                                                                         CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 689 Filed 09/27/19 Page 2 of 4 Page ID #:33639



     1   USF SCHOOL OF LAW IMMIGRATION CLINIC
     2   Bill Ong Hing (Cal. Bar No. 61513)
         2130 Fulton Street
     3   San Francisco, CA 94117-1080
     4   Telephone: (415) 422-4475
         Email: bhing@usfca.edu
     5
         LA RAZA CENTRO LEGAL, INC.
     6
         Stephen Rosenbaum (Cal. Bar No. 98634)
     7   474 Valencia Street, #295
         San Francisco, CA 94103
     8
         Telephone: (415) 575-3500
     9
         ORRICK, HERRINGTON & SUTCLIFFE LLP
    10
         Kevin Askew (Cal. Bar No. 238866)
    11   777 South Figueroa Street, Suite 3200
         Los Angeles, CA 90017
    12
         Telephone: (213) 629-2020
    13   Email:      kaskew@orrick.com
    14
         ORRICK, HERRINGTON & SUTCLIFFE LLP
    15   Elyse Echtman
    16   Shaila Rahman
         51 West 52nd Street
    17   New York, NY 10019-6142
    18   Telephone: 212/506-3753
         Email: eechtman@orrick.com, sdiwan@orrick.com
    19
    20   THE LAW FOUNDATION OF SILICON VALLEY
         LEGAL ADVOCATES FOR CHILDREN AND YOUTH
    21   PUBLIC INTEREST LAW FIRM
    22   Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
         Katherine H. Manning (Cal. Bar No. 229233)
    23   Annette Kirkham (Cal. Bar No. 217958)
    24   4 North Second Street, Suite 1300
         San Jose, CA 95113
    25   Telephone: (408) 280-2437
    26   Email: jenniferk@lawfoundation.org,
         kate.manning@lawfoundation.org
    27   annettek@lawfoundation.org
    28


                                            - ii -                      JOINT STATUS REPORT
                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 689 Filed 09/27/19 Page 3 of 4 Page ID #:33640



     1                                  Joint Status Report
     2
               Pursuant to the Court’s Order re Joint Proposal for Notice to Flores Class
     3
         Members, ect… [Dkt. # 613], the parties through their undersigned counsel report
     4
     5   that Plaintiffs’ counsel received no objections from class members or their
     6
         caregivers during the period for the submission of objections.
     7
     8
     9                                   Respectfully submitted,
    10
    11   Dated: September 27, 2019        /s/Peter Schey
                                          Class Counsel for Plaintiffs
    12                                    CENTER FOR HUMAN RIGHTS &
    13                                    CONSTITUTIONAL LAW
                                          Peter A. Schey
    14                                    Carlos Holguín
    15                                    Rachel Leach
    16                                    /s/ Sarah Fabian (with permission)
    17                                   Counsel for Defendants
                                         U.S. DEPARTMENT OF JUSTICE
    18                                   Sarah B. Fabian
    19                                   Nicole N. Murley
                                         Senior Litigation Counsel
    20
                                         Office of Immigration Litigation
    21                                   District Court Section
    22
    23   ///
    24
    25
    26
    27
    28


                                                 -1-                             JOINT STATUS REPORT
                                                                               CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 689 Filed 09/27/19 Page 4 of 4 Page ID #:33641



     1
                                     CERTIFICATE OF SERVICE
     2
     3
                  I, Peter Schey, declare and say as follows:
     4
                  I am over the age of eighteen years of age and am not a party to this action. I
     5
         am employed in the County of Los Angeles, State of California. My business
     6
         address is 256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and
     7
         state.
     8
                  On September 27, 2019 I electronically filed the following document(s):
     9
            • JOINT STATUS REPORT
    10
         with the United States District Court, Central District of California by using the
    11
         CM/ECF system. Participants in the case who are registered CM/ECF users will be
    12
         served by the CM/ECF system.
    13
    14                                                                /s/Peter Schey
                                                                      Attorney for Plaintiffs
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                      2                             JOINT STATUS REPORT
                                                                                  CV 85-4544-DMG-AGRX
